Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 22-29 are pending. Applicant’s amendment filed on 6/30/2022 is acknowledged.

REASONS FOR ALLOWANCE

2. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment has overcome the outstanding rejection under 35 USC 112 for failure to provide proper antecedent basis given applicant’s amendment. Applicant has also overcome the rejections under 35 USC  102(b) and 35 USC103(a) which were of the previous office action because applicant has cancelled the claim which was subject to the rejection. 

Finally, applicant has overcome the prior ODP rejections given the approved TDs over US Patent No: 11,293,290 and US Patent No: 10,481,164.

Accordingly, claims 22-29 are deemed allowable. 

3.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 1, 2022				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644